t c summary opinion united_states tax_court anthony m flores and sandra l flores petitioners v commissioner of internal revenue respondent docket no 14147-04s filed date anthony m flores and sandra l flores pro sese alan j tomsic for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure the only issue for decision by the court is whether certain workers’ compensation benefits received by petitioner sandra l flores mrs flores are taxable as though they were social_security_benefits we hold that they are by virtue of sec_86 background some of the facts have been stipulated and they are so found at the time that the petition was filed petitioners resided in las vegas nevada the facts are not in dispute in date mrs flores was seriously injured at work while employed by citibank as a result of her injury mrs flores began receiving workers’ compensation benefits in date mrs flores continued to receive workers’ compensation benefits in which she received by check biweekly at the time of her injury in date mrs flores was also covered by a long-term disability policy through her employment with citibank under the terms of the policy if an employee’s disability lasted for more than a year the employee was obliged to apply for social_security_benefits accordingly in date mrs flores applied for social_security_benefits and she began receiving benefits in date by direct deposit to her bank account in mrs flores received social_security_benefits of dollar_figure which included benefits of dollar_figure paid in for mrs flores received a form ssa-1099 social_security_benefit statement for box of that form reported net benefits for of dollar_figure which was described as follows paid_by check or direct deposit dollar_figure worker’s compensation offset big_number benefits for dollar_figure petitioners attached the form ssa-1099 to their federal_income_tax return believing that the workers’ compensation offset was not includable in their income petitioners wrote the following explanation of their position on the form ssa-1099 box benefits paid is dollar_figure dollar_figure paid_by worker’s compensation not subject_to income taxes not paid_by ssa mrs flores paid her share of the premiums on this policy through payroll deductions in the notice_of_deficiency respondent determined that the workers’ compensation offset of dollar_figure was includable in petitioners’ income workers’ compensation benefits are generally not taxable if paid in place of wages lost as a result of work related accident or injury however workers’ compensation benefits may be taxable if paid in place of retirement benefits such as social_security or railroad retirement benefits in this situation the taxable_portion of your benefits would be computed using the same method used for social_security and railroad retirement discussion workers’ compensation is generally excludible from a taxpayer’s gross_income sec_104 in contrast social_security_benefits including social_security disability benefits may be includable in a taxpayer’s gross_income pursuant to a statutory formula that takes into account a number of factors including the amount of social_security_benefits received the taxpayer’s other income and the taxpayer’s filing_status sec_86 if the amount of social_security_benefits that a taxpayer receives is reduced because of the receipt of workers’ compensation benefits then the amount of the workers’ compensation benefits that cause the reduction the so-called offset amount is treated as though it were a social_security_benefit sec_86 see mikalonis v commissioner tcmemo_2000_281 willis v commissioner tcmemo_1997_290 the rationale for this provision appears in the legislative_history accompanying that enactment of sec_86 by the social_security amendments act of publaw_98_21 stat your committee’s bill provides that social_security_benefits potentially subject_to tax will include any workmen’s compensation whose receipt caused a reduction in social_security disability benefits for example if an individual were entitled to dollar_figure of social_security disability benefits but received only dollar_figure because of the receipt of dollar_figure of workmen’s compensation benefits then for purposes of the provisions taxing social_security_benefits the individual will be considered to have received dollar_figure of social_security_benefits h rept pincite in other words the purpose of sec_86 is to equalize sec_86 provides as follows sec_86 social_security_benefit -- workmen’s compensation benefits substituted for social_security_benefits --for purposes of this section if by reason of sec_224 of the social_security act any social_security_benefit is reduced by reason of the receipt of a benefit under a workmen’s compensation act the term social_security_benefit includes that portion of such benefit received under the workmen’s compensation act which equals such reduction at trial mrs flores testified that she received workmen’s compensation in an amount greater than the dollar_figure offset that was identified in her form 1099-ssa described supra p in this regard we emphasize that sec_86 serves to treat workers’ compensation benefits as though they were social_security_benefits only to the extent of the offset amount the federal tax treatment of social_security_benefits that are received by various taxpayers who may or may not be eligible to receive workers’ compensation benefits we acknowledge that mrs flores applied for social_security_benefits only because she was obliged to do so under the terms of her long-term disability policy we also acknowledge that if mrs flores had not been so obliged and if she had not actually applied for social_security_benefits then her workers’ compensation benefits would not have been subject_to federal_income_tax see sec_104 under the circumstances we can appreciate petitioners’ dismay nevertheless as the supreme court of the united_states has instructed we are dutybound to apply the law as written by the congress to the facts as they occurred and not as they might have occurred see 417_us_134 in view of the foregoing we hold for respondent on the legal issue presented reviewed and adopted as the report of the small_tax_case division we also note that respondent’s application of sec_86 is mathematically correct to reflect our disposition of the disputed issue decision will be entered for respondent
